Case 19-00135-mdc   Doc 1-8     Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                              Exhibit H Page 1 of 3



                                 Exhibit “H”
                                                                                  Page 1 of 1
    Case 19-00135-mdc      Doc 1-8     Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                                     Exhibit H Page 2 of 3




https://ffcbusinessolb.com/ui/PAYMENTS/viewImage                                  12/10/2018
                                                                                  Page 1 of 1
    Case 19-00135-mdc      Doc 1-8     Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                                     Exhibit H Page 3 of 3




https://ffcbusinessolb.com/ui/PAYMENTS/viewImage                                  12/10/2018
